Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 7/28/2022 regarding claim rejections under 35 U.S.C. 101 in claims 1-20 have been fully considered but they are not persuasive.
The applicant argues on page 7 of the remark filed that “Applicant has amended 
base claim 1, 8, and 15 to more clearly recite aspects of the claimed invention”.
The Office respectfully submits that the amended claims limitation of “generating a relative permeability and capillary pressure curve with a feasible region of solutions based upon, at least in part, the pore size distribution index, wherein the pore size distribution index is estimated by inversion of array-resistivity and formation testing and sampling data” is a mathematical concept, therefore, they are considered to be abstract idea, as shown in the rejections. The applicant does not provide any specific argument on the 101 rejections.
 
Applicant’s arguments with respect to claims 1-20 regarding claims rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A newly discovered prior art, Liang US 20100185393, will be used to reject the amended limitation “the pore size distribution index is estimated by inversion of array-resistivity and formation testing and sampling data” in claims 1, 8, and 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A computer-implemented method for reducing a feasible region of solutions of a relative permeability and capillary pressure curve, comprising: receiving, on a computing device, downhole logging data for a porous media; estimating a pore size distribution index based upon, at least in part, nuclear magnetic resonance data (NMR) from the downhole logging data of the porous media; and generating a relative permeability and capillary pressure curve with a feasible region of solutions based upon, at least in part, the pore size distribution index, wherein the pore size distribution index is estimated by inversion of array-resistivity and formation testing and sampling data”.
Regarding Claim 8, the claim recites “A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising: receiving downhole logging data for a porous media; estimating a pore size distribution index based upon, at least in part, nuclear magnetic resonance data (NMR) from the downhole logging data of the porous media; and generating a relative permeability and capillary pressure curve with a reduced feasible region of solutions based upon, at least in part, the pore size distribution index, wherein the pore size distribution index is estimated by inversion of array-resistivity and formation testing and sampling data”.
Regarding Claim 15, the claim recites “A computing system including a processor and memory configured to perform operations comprising: receiving downhole logging data for a porous media; estimating a pore size distribution index based upon, at least in part, nuclear magnetic resonance data (NMR) from the downhole logging data of the porous media; and generating a relative permeability and capillary pressure curve with a feasible region of solutions based upon, at least in part, the pore size distribution index, wherein the pore size distribution index is estimated by inversion of array-resistivity and formation testing and sampling data”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category (process for claim 1, and apparatus for claims 8 and 15).
Under the Step 2A, Prong One, we consider whether the claims recite a judicial exception (abstract idea). In the above claims, the highlighted portions constitute an abstract idea because, under a broadest reasonable interpretation, they recite limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, they fall into the grouping of subject matter when recited as such in claims that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). 	
In claim 1, the steps of “estimating a pore size distribution index based upon, at least in part, nuclear magnetic resonance data (NMR) from the downhole logging data of the porous media”; and “generating a relative permeability and capillary pressure curve with a feasible region of solutions based upon, at least in part, the pore size distribution index, wherein the pore size distribution index is estimated by inversion of array-resistivity and formation testing and sampling data” are mathematical concepts, therefore, they are considered to be abstract ideas (see for example: [0003], [0005], [0007] and [0076]). 
In claim 8, the steps of “estimating a pore size distribution index based upon, at least in part, nuclear magnetic resonance data (NMR) from the downhole logging data of the porous media”; and “generating a relative permeability and capillary pressure curve with a reduced feasible region of solutions based upon, at least in part, the pore size distribution index, wherein the pore size distribution index is estimated by inversion of array-resistivity and formation testing and sampling data” are mathematical concepts, therefore, they are considered to be abstract ideas (see for example: [0003], [0005], [0007] and [0076]). 
In claim 15, the steps of “estimating a pore size distribution index based upon, at least in part, nuclear magnetic resonance data (NMR) from the downhole logging data of the porous media”; and “generating a relative permeability and capillary pressure curve with a feasible region of solutions based upon, at least in part, the pore size distribution index, wherein the pore size distribution index is estimated by inversion of array-resistivity and formation testing and sampling data” are mathematical concepts, therefore, they are considered to be abstract ideas (see for example: [0003], [0005], [0007] and [0076]). 
Next, under the Step 2A, Prong Two, we consider whether the claims that recite a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claims recite additional elements that integrate the exception into a practical application of that exception.
The claims comprise the following additional elements:
In Claim 1: reducing a feasible region of solutions of a relative permeability and capillary pressure curve; and receiving, on a computing device, downhole logging data for a porous media.
The preamble in Claim 1, “A computer-implemented method” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. In addition, a generic computer is generally recited and therefore, not qualified as a particular machine. The additional element “reducing a feasible region of solutions of a relative permeability and capillary pressure curve” is recited in generality and not qualified for a meaningful limitation, and therefore, only adds an insignificant extra-solution activity to the judicial exception. The additional element “receiving, on a computing device, downhole logging data for a porous media” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. 
In Claim 8: receiving downhole logging data for a porous media.
The preamble in Claim 8, “A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. In addition, a generic computer, a generic computer storage medium, and a generic processor are generally recited and therefore, not qualified as particular machines. The additional element “receiving downhole logging data for a porous media” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. 
In Claim 15: receiving downhole logging data for a porous media.
The preamble in Claim 15, “A computing system including a processor and memory configured to perform operations” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. In addition, a generic computer, a generic processor, and a generic memory are generally recited and therefore, not qualified as particular machines. The additional element “receiving downhole logging data for a porous media” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. 
In conclusion, the above additional elements, considered individually and in combination with the other claims elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, receiving downhole logging data for a porous media on a computing device is disclosed by “Georgi US 20060287201”, [0007], [0009], [0011], [0029], [0031]; and “Ramakrishnan US 5497321”, Col. 1, Lines 13-16; Col. 3, Lines 57-63 to Col. 4, Lines 2-11; and Col. 4, Lines 42-44.
For example, reducing a feasible region of solutions of a relative permeability and capillary pressure curve is disclosed by “Kerzner US 4541275”, Col. 7, Lines 51-57; Col. 14, Line 1; and “Roy US 20140107928”, [0047], [0046], [0042], [0046], and Abstract.
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-7, 9-14, and 16-20 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims are, therefore, also ineligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 8-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Georgi US 20060287201” in view of “Ramakrishnan US 5497321”, in further view of “Kerzner US 4541275” and “Liang US 20100185393”. 
	As to claim 1, Georgi teaches “A computer-implemented method (Figure 1, #28; [0035]), a relative permeability ([0011]; [0029]  teaches “FIG. 13 shows plots of relative permeabilities”) and capillary pressure curve (Figures 11 and 12; [0027]; [0028]) comprising: receiving, on a computing device, downhole logging data for a porous media ([0009]; [0033]; [0038]); estimating a pore size distribution based upon, at least in part, nuclear magnetic resonance data (NMR) from the downhole logging data of the porous media ([0009]; [0038] teaches “nuclear magnetic resonance sensors for determining the porosity and other petrophysical characteristics of the formation”; [0062] teaches “It is common practice to interpret the NMR data in terms of a pore size distribution. The pore size distribution can then be used in the pore scale model to determine other parameters that are harder to measure”; i.e., Georgi discloses porous media such as porous rocks, and can determine a pore size distribution); and generating a relative permeability and capillary pressure curve, at least in part, the pore size distribution ([0011]; [0028] teaches “FIG. 12 is a plot useful in determining brine permeability from a capillary pressure-saturation curve”; [0029] teaches “FIG. 13 shows plots of relative permeabilities for a two phase mixture of fluids in the pore space of a rock formation”; [0062]).”
	Georgi does not explicitly teach “a pore size distribution index“.
	Ramakrishnan teaches “a pore size distribution index (Col. 7, Line 36 teaches “the pore size distribution index”; Col. 8, Lines 62-63).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi in view of Ramakrishnan. This combination would improve in accurately determining fractional flow characteristics of formations surrounding a borehole ,and efficiently predicting production performance of formations (Ramakrishnan, Col. 2, Lines 7-8 and 20-21).
	The combination of Georgi and Ramakrishnan does not explicitly teach “reducing a feasible region of solutions of a relative permeability and capillary pressure curve; and curve with a feasible region of solutions “.
Kerzner teaches “reducing a feasible region of solutions of a relative permeability 
and capillary pressure curve (Col. 7, Lines 51-57 teaches “first the selection of all
possible and feasible points on curves 23A and 25A which may be candidates for pair matchings (signifying possible depth correlation between the two points of each pair); second, the selection of the actual optimally correlated data pairs from the universe of all possible feasible pairs”; Col. 14, Line 1 teaches “realistic solutions may be found”; i.e., the selection of the actual optimally correlated data pairs represents a feasible region of solutions; and all possible feasible pairs are defining regions on curves); and curve with a feasible region of solutions (Col. 7, Lines 51-52 teaches “first the selection of all possible and feasible points on curves 23A and 25A”).“
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi and Ramakrishnan in view of Kerzner. This combination would improve in optimal correlation of the measurement data (Kerzner, Col. 2, Lines 30-31).
	The combination of Georgi, Ramakrishnan and Kerzner does not explicitly teach “the pore size distribution index is estimated by inversion of array-resistivity and formation testing and sampling data”.
	Liang teaches ““the pore size distribution index is estimated by inversion of array-resistivity and formation testing and sampling data ([0004] teaches “Induction logging tools can be used to determine the formation resistivity and invasion profile via a model-based inversion approach”; [0009] teaches “Estimating multiphase flow properties using pressure and flowline water-cut data from dual packer formation tester interval tests and openhole array resistivity measurements: SPE 71568 discusses a methodology for estimating the horizontal and vertical layer permeabilities and the relative permeabilities using array induction logging tool measurements, pressure transient measurements and water-cut measurements from a packer-probe wireline formation tester. This joint inversion was done in a sequential mode. In this method, fractional flow parameters (connate water saturation, residual water saturation, maximum residual oil saturation, filtrate loss and pore size distribution) are estimated by matching resistivity measurements”; [0011]; i.e., multiphase flow properties are estimated using pressures and flowline water-cut measurement data from formation tester interval tests and openhole array (index) resistivity measurement. An array is an indexed collection of component variables, and the component variables include indexed resistivity measurement, pressures and flowline water-cut measurement data.
The formation resistivity can be determined via a model-based inversion approach, and the pore size distribution is estimated using inversion of indexed resistivity measurements and formation testing data).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, and Kerzner in view of Liang. This combination would improve the quality and accuracy of the inversion results and pore size distribution estimation.

As to claim 2, the combination of Georgi, Ramakrishnan, Kerzner and Liang 
teaches the claimed limitations as discussed in Claim 1.
Georgi teaches “estimating the pore size distribution and porous media ([0009] 
teaches “the NMR response of porous rocks was simulated”; [0056] teaches “Flow in such a porous medium is addressed”; [0062] teaches “It is common practice to interpret the NMR data in terms of a pore size distribution”; i.e., Georgi discloses porous media such as porous rocks); saturated porous media ([0011] teaches “The additional property of the formation may be a relation between capillary pressure and a fluid saturation”; [0058] teaches “a wide range of water saturation”).”
	The combination of Georgi, Kerzner and Liang does not explicitly teach “pore size distribution index on one or more of a fully-saturated and partially-saturated porous media“.
Ramakrishnan teaches “pore size distribution index (Col. 7, Line 36 teaches “the 
pore size distribution index”; Col. 8, Lines 62-63) on one or more of a fully-saturated (Col. 4, Lines 63-64 teaches “the rock pore spaces fully saturated”) and partially-saturated porous media (Figure 2, #Swr , Swc , i.e., figure 2 shows partially-saturated porous media; Col. 1, Line 16 teaches “the porosity of the rock”, i.e., Ramakrishnan discloses porous media such as porosity of the rocks).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Kerzner and Liang in view of Ramakrishnan. This combination would improve in accurately determining fractional flow characteristics of formations surrounding a borehole ,and efficiently predicting production performance of formations (Ramakrishnan, Col. 2, Lines 7-8 and 20-21).

As to claim 3, the combination of Georgi, Ramakrishnan, Kerzner and Liang 
teaches the claimed limitations as discussed in Claim 1.
	Georgi teaches “estimating the pore size distribution includes integrating the NMR data, dielectric measurements, and resistivity measurements ([0038] teaches “resistivity sensors for determining the formation resistivity and dielectric constant”; [0062] teaches “It is common practice to interpret the NMR data in terms of a pore size distribution”) to estimate residual saturation for normalization in oil/brine saturated porous media ([0009]; [0011] teaches “The additional property of the formation may be a relation between capillary pressure and a fluid saturation and a permeability may be determined from the relation between the capillary pressure and fluid saturation”; [0034] teaches “normalize the signals”; [0056] teaches “porous medium”; [0069]; [0071] teaches “residual oil saturation”; i.e., Georgi discloses porous media such as porous rocks).”
	The combination of Georgi, Kerzner and Liang does not explicitly teach “pore size distribution index, and partially saturated porous media “.
Ramakrishnan teaches “pore size distribution index (Col. 7, Line 36 teaches “the 
pore size distribution index”; Col. 8, Lines 62-63), and partially-saturated porous media (Figure 2, #Swr , Swc , i.e., figure 2 shows partially-saturated porous media; Col. 1, Line 16 teaches “the porosity of the rock”, i.e., Ramakrishnan also discloses porous media such as porosity of the rocks).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Kerzner and Liang in view of Ramakrishnan. This combination would improve in accurately determining fractional flow characteristics of formations surrounding a borehole ,and efficiently predicting production performance of formations (Ramakrishnan, Col. 2, Lines 7-8 and 20-21).

	As to claim 8, Georgi teaches “A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations ([0074]) comprising: receiving downhole logging data for a porous media ([0009]; [0033]; [0038] teaches “nuclear sensors for determining the formation density, neutron porosity and certain rock characteristics, nuclear magnetic resonance sensors for determining the porosity and other petrophysical characteristics of the formation”); estimating a pore size distribution based upon, at least in part, nuclear magnetic resonance data (NMR) from the downhole logging data of the porous media ([0009]; [0038] teaches “nuclear magnetic resonance sensors for determining the porosity and other petrophysical characteristics of the formation”; [0062] teaches “It is common practice to interpret the NMR data in terms of a pore size distribution. The pore size distribution can then be used in the pore scale model to determine other parameters that are harder to measure”; i.e., Georgi discloses porous media such as porous rocks, and can determine a pore size distribution); and generating a relative permeability and capillary pressure curve, and the pore size distribution ([0011]; [0028] teaches “FIG. 12 is a plot useful in determining brine permeability from a capillary pressure-saturation curve”; [0029] teaches “FIG. 13 shows plots of relative permeabilities for a two phase mixture of fluids in the pore space of a rock formation”; [0062]).”
	Georgi does not explicitly teach “a pore size distribution index“.
	Ramakrishnan teaches “a pore size distribution index (Col. 7, Line 36 teaches “the pore size distribution index”; Col. 8, Lines 62-63).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi in view of Ramakrishnan. This combination would improve in accurately determining fractional flow characteristics of formations surrounding a borehole ,and efficiently predicting production performance of formations (Ramakrishnan, Col. 2, Lines 7-8 and 20-21).
	The combination of Georgi and Ramakrishnan does not explicitly teach “a reduced feasible region of solutions“.
Kerzner teaches “a reduced feasible region of solutions (Col. 7, Lines 51-57 
teaches “first the selection of all possible and feasible points on curves 23A and 25A … the selection of the actual optimally correlated data pairs from the universe of all possible feasible pairs”; Col. 14, Line 1 teaches “realistic solutions”; i.e., the selection of the actual optimally correlated data pairs represents a feasible region of solutions; and all possible feasible pairs are defining regions on curves).“
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi and Ramakrishnan in view of Kerzner. This combination would improve in optimal correlation of the measurement data (Kerzner, Col. 2, Lines 30-31).
	The combination of Georgi, Ramakrishnan and Kerzner does not explicitly teach “the pore size distribution index is estimated by inversion of array-resistivity and formation testing and sampling data”.
	Liang teaches ““the pore size distribution index is estimated by inversion of array-resistivity and formation testing and sampling data ([0004] teaches “Induction logging tools can be used to determine the formation resistivity and invasion profile via a model-based inversion approach”; [0009] teaches “Estimating multiphase flow properties using pressure and flowline water-cut data from dual packer formation tester interval tests and openhole array resistivity measurements: SPE 71568 discusses a methodology for estimating the horizontal and vertical layer permeabilities and the relative permeabilities using array induction logging tool measurements, pressure transient measurements and water-cut measurements from a packer-probe wireline formation tester. This joint inversion was done in a sequential mode. In this method, fractional flow parameters (connate water saturation, residual water saturation, maximum residual oil saturation, filtrate loss and pore size distribution) are estimated by matching resistivity measurements”; [0011]; i.e., multiphase flow properties are estimated using pressures and flowline water-cut measurement data from formation tester interval tests and openhole array (index) resistivity measurement. An array is an indexed collection of component variables, and the component variables include indexed resistivity measurement, pressures and flowline water-cut measurement data.
The formation resistivity can be determined via a model-based inversion approach, and the pore size distribution is estimated using inversion of indexed resistivity measurements and formation testing data).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, and Kerzner in view of Liang. This combination would improve the quality and accuracy of the inversion results and pore size distribution estimation.

As to claim 9, the combination of Georgi, Ramakrishnan, Kerzner and Liang 
teaches the claimed limitations as discussed in Claim 8.
Georgi teaches “estimating the pore size distribution and porous media ([0009] 
teaches “the NMR response of porous rocks was simulated”; [0056] teaches “Flow in such a porous medium is addressed”; [0062] teaches “It is common practice to interpret the NMR data in terms of a pore size distribution”; i.e., Georgi discloses porous media such as porous rocks); saturated porous media ([0011] teaches “The additional property of the formation may be a relation between capillary pressure and a fluid saturation”; [0058] teaches “a wide range of water saturation”).”
	The combination of Georgi, Kerzner and Liang does not explicitly teach “pore size distribution index on one or more of a fully-saturated and partially-saturated porous media“.
Ramakrishnan teaches “pore size distribution index (Col. 7, Line 36 teaches “the 
pore size distribution index”; Col. 8, Lines 62-63) on one or more of a fully-saturated (Col. 4, Lines 63-64 teaches “the rock pore spaces fully saturated”) and partially-saturated porous media (Figure 2, #Swr , Swc , i.e., figure 2 shows partially-saturated porous media; Col. 1, Line 16 teaches “the porosity of the rock”, i.e., Ramakrishnan also discloses porous media such as porosity of the rocks).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Kerzner and Liang in view of Ramakrishnan. This combination would improve in accurately determining fractional flow characteristics of formations surrounding a borehole ,and efficiently predicting production performance of formations (Ramakrishnan, Col. 2, Lines 7-8 and 20-21).

As to claim 10, the combination of Georgi, Ramakrishnan, Kerzner and Liang 
teaches the claimed limitations as discussed in Claim 8.
	Georgi teaches “estimating the pore size distribution includes integrating the NMR data, dielectric measurements, and resistivity measurements ([0038] teaches “resistivity sensors for determining the formation resistivity and dielectric constant”; [0062] teaches “It is common practice to interpret the NMR data in terms of a pore size distribution”) to estimate residual saturation for normalization in oil/brine saturated porous media ([0009]; [0011] teaches “The additional property of the formation may be a relation between capillary pressure and a fluid saturation and a permeability may be determined from the relation between the capillary pressure and fluid saturation”; [0034] teaches “normalize the signals”; [0056] teaches “porous medium”; [0069]; [0071] teaches “residual oil saturation”; i.e., Georgi discloses porous media such as porous rocks).”
	The combination of Georgi, Kerzner and Liang does not explicitly teach “pore size distribution index, and partially saturated porous media “.
Ramakrishnan teaches “pore size distribution index (Col. 7, Line 36 teaches “the 
pore size distribution index”; Col. 8, Lines 62-63), and partially-saturated porous media (Figure 2, #Swr , Swc , i.e., figure 2 shows partially-saturated porous media; Col. 1, Line 16 teaches “the porosity of the rock”, i.e., Ramakrishnan also discloses porous media such as porosity of the rocks).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Kerzner and Liang in view of Ramakrishnan. This combination would improve in accurately determining fractional flow characteristics of formations surrounding a borehole, and efficiently predicting production performance of formations (Ramakrishnan, Col. 2, Lines 7-8 and 20-21).

	As to claim 15, Georgi teaches “A computing system including a processor and memory configured to perform operations ([0074]) comprising: receiving downhole logging data  for a porous media ([0009]; [0033]; [0038] teaches “nuclear sensors for determining the formation density, neutron porosity and certain rock characteristics, nuclear magnetic resonance sensors for determining the porosity and other petrophysical characteristics of the formation”; [0056]); estimating a pore size distribution based upon, at least in part, nuclear magnetic resonance data (NMR) from the downhole logging data of the porous media ([0009]; [0038] teaches “nuclear magnetic resonance sensors for determining the porosity and other petrophysical characteristics of the formation”; [0062] teaches “It is common practice to interpret the NMR data in terms of a pore size distribution. The pore size distribution can then be used in the pore scale model to determine other parameters that are harder to measure”; i.e., Georgi discloses porous media such as porous rocks); and generating a relative permeability and capillary pressure curve, at least in part, the pore size distribution ([0011]; [0028] teaches “FIG. 12 is a plot useful in determining brine permeability from a capillary pressure-saturation curve”; [0029] teaches “FIG. 13 shows plots of relative permeabilities for a two phase mixture of fluids in the pore space of a rock formation”; [0062]).”
	Georgi does not explicitly teach “a pore size distribution index“.
	Ramakrishnan teaches “a pore size distribution index (Col. 7, Line 36 teaches “the pore size distribution index”; Col. 8, Lines 62-63).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi in view of Ramakrishnan. This combination would improve in accurately determining fractional flow characteristics of formations surrounding a borehole ,and efficiently predicting production performance of formations (Ramakrishnan, Col. 2, Lines 7-8 and 20-21).
	The combination of Georgi and Ramakrishnan does not explicitly teach “generating a relative permeability and capillary pressure curve with a feasible region of solutions“.
Kerzner teaches “generating a relative permeability and capillary pressure curve 
with a feasible region of solutions (Col. 7, Lines 51-57 teaches “first the selection of all
possible and feasible points on curves 23A and 25A which may be candidates for pair matchings (signifying possible depth correlation between the two points of each pair”; Col. 14, Line 1 teaches “realistic solutions”; i.e., the selection of the actual optimally correlated data pairs represents a feasible region of solutions; and all possible feasible pairs are defining regions on curves).“
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi and Ramakrishnan in view of Kerzner. This combination would improve in optimal correlation of the measurement data (Kerzner, Col. 2, Lines 30-31).
	The combination of Georgi, Ramakrishnan and Kerzner does not explicitly teach “the pore size distribution index is estimated by inversion of array-resistivity and formation testing and sampling data”.
	Liang teaches ““the pore size distribution index is estimated by inversion of array-resistivity and formation testing and sampling data ([0004] teaches “Induction logging tools can be used to determine the formation resistivity and invasion profile via a model-based inversion approach”; [0009] teaches “Estimating multiphase flow properties using pressure and flowline water-cut data from dual packer formation tester interval tests and openhole array resistivity measurements: SPE 71568 discusses a methodology for estimating the horizontal and vertical layer permeabilities and the relative permeabilities using array induction logging tool measurements, pressure transient measurements and water-cut measurements from a packer-probe wireline formation tester. This joint inversion was done in a sequential mode. In this method, fractional flow parameters (connate water saturation, residual water saturation, maximum residual oil saturation, filtrate loss and pore size distribution) are estimated by matching resistivity measurements”; [0011]; i.e., multiphase flow properties are estimated using pressures and flowline water-cut measurement data from formation tester interval tests and openhole array (index) resistivity measurement. An array is an indexed collection of component variables, and the component variables include indexed resistivity measurement, pressures and flowline water-cut measurement data.
The formation resistivity can be determined via a model-based inversion approach, and the pore size distribution is estimated using inversion of indexed resistivity measurements and formation testing data).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, and Kerzner in view of Liang. This combination would improve the quality and accuracy of the inversion results and pore size distribution estimation.

As to claim 16, the combination of Georgi, Ramakrishnan, Kerzner and Liang 
teaches the claimed limitations as discussed in Claim 15.
Georgi teaches “estimating the pore size distribution and porous media ([0009] 
teaches “the NMR response of porous rocks was simulated”; [0056] teaches “Flow in such a porous medium is addressed”; [0062] teaches “It is common practice to interpret the NMR data in terms of a pore size distribution”; i.e., Georgi discloses porous media such as porous rocks); saturated porous media ([0011] teaches “The additional property of the formation may be a relation between capillary pressure and a fluid saturation”; [0058] teaches “a wide range of water saturation”).”	
	The combination of Georgi, Kerzner and Liang does not explicitly teach “pore size distribution index on one or more of a fully-saturated and partially-saturated porous media“.
Ramakrishnan teaches “pore size distribution index (Col. 7, Line 36 teaches “the 
pore size distribution index”; Col. 8, Lines 62-63) on one or more of a fully-saturated (Col. 4, Lines 63-64 teaches “the rock pore spaces fully saturated”) and partially-saturated porous media (Figure 2, #Swr , Swc , i.e., figure 2 shows partially-saturated porous media; Col. 1, Line 16 teaches “the porosity of the rock”, i.e., Ramakrishnan also discloses porous media such as porosity of the rocks).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Kerzner and Liang in view of Ramakrishnan. This combination would improve in accurately determining fractional flow characteristics of formations surrounding a borehole ,and efficiently predicting production performance of formations (Ramakrishnan, Col. 2, Lines 7-8 and 20-21).

	Claims 4-5, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over “Georgi US 20060287201” in view of “Ramakrishnan US 5497321”, “Kerzner US 4541275”, and “Lian US 20100185393”, in further view of “Wu US 20120065888”.
As to claim 4, the combination of Georgi, Ramakrishnan, Kerzner and Liang 
teaches the claimed limitations as discussed in Claim 1.
	Georgi teaches “generating the relative permeability and capillary pressure includes defining one or more of an upper bound on an oil relative permeability of the relative permeability (Figure 13; [0071]; i.e., there are two end-point relative permeabilities and the first is the relative permeability of hydrocarbons (i.e., oil). The upper endpoint is also illustrated in figure 13) and capillary pressure and a lower bound on a water relative permeability of the relative permeability (Figure 13; i.e., lower endpoint, as illustrated in figure 13; [0071] teaches “The other is the relative permeability of water”) and capillary pressure curve based upon, at least in part, a modified Brooks-Corey model ([0070] teaches “Other models such as Corey model and/or the Corey-Brooks model may also be used”; i.e., the Corey-Brooks model is interpreted as modified).”
	The combination of Georgi, Ramakrishnan, Kerzner and Liang does not explicitly teach “capillary pressure curve includes an upper bound and a lower bound”.
	Wu teaches “capillary pressure curve includes an upper bound and a lower bound (Figures 4, 6, 8, 10; [0007] teaches “a pore-throat distribution (capillary pressure curves)”; [0050]; i.e., Figures 4, 6, 8 and 10 show that capillary pressure curves have an upper bound and lower bound, thus, statistical error bounds are interpreted as including an upper and lower bound).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, Kerzner and Liang in view of Wu. This combination would improve in accurately estimating potential recoverable reserves in a reservoir (Wu, [0051]). 

As to claim 5, the combination of Georgi, Ramakrishnan, Kerzner, Liang and Wu 
teaches the claimed limitations as discussed in Claim 4.
	Georgi teaches “the relative permeability and capillary pressure based upon, at least in part, one or more of the upper bound on an oil relative permeability (Figure 13; [0071]; i.e., there are two end-point relative permeabilities and the first is the relative permeability of hydrocarbons (i.e., oil). The upper endpoint is also illustrated in figure 13) and the lower bound on a water relative permeability (Figure 13; i.e., lower endpoint, as illustrated in figure 13; [0071] teaches “The other is the relative permeability of water”).”
	The combination of Georgi, Ramakrishnan and Liang does not explicitly teach “reducing the feasible region of solutions of the relative permeability and capillary pressure curve”.
Kerzner teaches “reducing a feasible region of solutions of a relative permeability 
and capillary pressure curve (Col. 7, Lines 51-57 teaches “first the selection of all
possible and feasible points on curves 23A and 25A which may be candidates for pair matchings (signifying possible depth correlation between the two points of each pair); second, the selection of the actual optimally correlated data pairs from the universe of all possible feasible pairs”; Col. 14, Line 1 teaches “realistic solutions may be found”; i.e., the selection of the actual optimally correlated data pairs represents a feasible region of solutions; and all possible feasible pairs are defining regions on curves).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, and Liang in view of Kerzner. This combination would improve in optimal correlation of the measurement data (Kerzner, Col. 2, Lines 30-31).
	The combination of Georgi, Ramakrishnan, Liang and Kerzner does not explicitly teach “capillary pressure curve includes the upper bound and the lower bound”.
	Wu teaches “capillary pressure curve includes an upper bound and a lower bound (Figures 4, 6, 8, 10; [0007] teaches “a pore-throat distribution (capillary pressure curves)”; [0050]; i.e., Figures 4, 6, 8 and 10 show that capillary pressure curves have an upper bound and lower bound, thus, statistical error bounds are interpreted as including an upper and lower bound).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, Kerzner and Liang in view of Wu. This combination would improve in accurately estimating potential recoverable reserves in a reservoir (Wu, [0051]). 

As to claim 11, the combination of Georgi, Ramakrishnan, Kerzner and Liang 
teaches the  claimed limitations as discussed in Claim 8.
	Georgi teaches “generating the relative permeability and capillary pressure includes defining one or more of an upper bound on an oil relative permeability of the relative permeability (Figure 13; [0071]; i.e., there are two end-point relative permeabilities and the first is the relative permeability of hydrocarbons (i.e., oil). The upper endpoint is also illustrated in figure 13) and capillary pressure and a lower bound on a water relative permeability of the relative permeability (Figure 13; i.e., lower endpoint, as illustrated in figure 13; [0071] teaches “The other is the relative permeability of water”) and capillary pressure curve based upon, at least in part, a modified Brooks-Corey model ([0070] teaches “Other models such as Corey model and/or the Corey-Brooks model may also be used”; i.e., the Corey-Brooks model is interpreted as modified).”
	The combination of Georgi, Ramakrishnan, Kerzner and Liang does not explicitly teach “capillary pressure curve includes an upper bound and a lower bound”.
	Wu teaches “capillary pressure curve includes an upper bound and a lower bound (Figures 4, 6, 8, 10; [0007] teaches “a pore-throat distribution (capillary pressure curves)”; [0050]; i.e., Figures 4, 6, 8 and 10 show that capillary pressure curves have an upper bound and lower bound, thus, statistical error bounds are interpreted as including an upper and lower bound).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, Kerzner and Liang in view of Wu. This combination would improve in accurately estimating potential recoverable reserves in a reservoir (Wu, [0051]). 

As to claim 12, the combination of Georgi, Ramakrishnan, Kerzner, Liang and Wu 
teaches the claimed limitations as discussed in Claim 11.
	Georgi teaches “the relative permeability and capillary pressure based upon, at least in part, one or more of the upper bound on an oil relative permeability (Figure 13; [0071]; i.e., there are two end-point relative permeabilities and the first is the relative permeability of hydrocarbons (i.e., oil). The upper endpoint is also illustrated in figure 13) and the lower bound on a water relative permeability (Figure 13; i.e., lower endpoint, as illustrated in figure 13; [0071] teaches “The other is the relative permeability of water”).”
	The combination of Georgi, Ramakrishnan and Liang does not explicitly teach “reducing the feasible region of solutions of the relative permeability and capillary pressure curve”.
Kerzner teaches “reducing a feasible region of solutions of a relative permeability 
and capillary pressure curve (Col. 7, Lines 51-57 teaches “first the selection of all
possible and feasible points on curves 23A and 25A which may be candidates for pair matchings (signifying possible depth correlation between the two points of each pair); second, the selection of the actual optimally correlated data pairs from the universe of all possible feasible pairs”; Col. 14, Line 1 teaches “realistic solutions”; i.e., the selection of the actual optimally correlated data pairs represents a feasible region of solutions; and all possible feasible pairs are defining regions on curves).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, and Liang in view of Kerzner. This combination would improve in optimal correlation of the measurement data (Kerzner, Col. 2, Lines 30-31).
	The combination of Georgi, Ramakrishnan, Kerzner and Liang does not explicitly teach “capillary pressure curve includes the upper bound and the lower bound”.
	Wu teaches “capillary pressure curve includes an upper bound and a lower bound (Figures 4, 6, 8, 10; [0007] teaches “a pore-throat distribution (capillary pressure curves)”; [0050]; i.e., Figures 4, 6, 8 and 10 show that capillary pressure curves have an upper bound and lower bound, thus, statistical error bounds are interpreted as including an upper and lower bound).”
	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, Kerzner and Liang in view of Wu. This combination would improve in accurately estimating potential recoverable reserves in a reservoir (Wu, [0051]). 

As to claim 17, the combination of Georgi, Ramakrishnan, Kerzner and Liang 
teaches the claimed limitations as discussed in Claim 15.
	Georgi teaches “generating the relative permeability and capillary pressure includes defining one or more of an upper bound on an oil relative permeability of the relative permeability (Figure 13; [0071]; i.e., there are two end-point relative permeabilities and the first is the relative permeability of hydrocarbons (i.e., oil). The upper endpoint is also illustrated in figure 13) and capillary pressure and a lower bound on a water relative permeability of the relative permeability (Figure 13; i.e., lower endpoint, as illustrated in figure 13; [0071] teaches “The other is the relative permeability of water”) and capillary pressure curve based upon, at least in part, a modified Brooks-Corey model ([0070] teaches “Other models such as Corey model and/or the Corey-Brooks model may also be used”; i.e., the Corey-Brooks model is interpreted as modified).”
	The combination of Georgi, Ramakrishnan, Kerzner and Liang does not explicitly teach “capillary pressure curve includes an upper bound and a lower bound”.
	Wu teaches “capillary pressure curve includes an upper bound and a lower bound (Figures 4, 6, 8, 10; [0007] teaches “a pore-throat distribution (capillary pressure curves)”; [0050]; i.e., Figures 4, 6, 8 and 10 show that capillary pressure curves have an upper bound and lower bound, thus, statistical error bounds are interpreted as including an upper and lower bound).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, Kerzner and Liang in view of Wu. This combination would improve in accurately estimating potential recoverable reserves in a reservoir (Wu, [0051]). 

As to claim 18, the combination of Georgi, Ramakrishnan, Kerzner, Liang and Wu 
teaches the claimed limitations as discussed in Claim 17.
	Georgi teaches “the relative permeability and capillary pressure based upon, at least in part, one or more of the upper bound on an oil relative permeability (Figure 13; [0071]; i.e., there are two end-point relative permeabilities and the first is the relative permeability of hydrocarbons (i.e., oil). The upper endpoint is also illustrated in figure 13) and the lower bound on a water relative permeability (Figure 13; i.e., lower endpoint, as illustrated in figure 13; [0071] teaches “The other is the relative permeability of water”).”
	The combination of Georgi, Ramakrishnan and Liang does not explicitly teach “reducing the feasible region of solutions of the relative permeability and capillary pressure curve”.
Kerzner teaches “reducing a feasible region of solutions of a relative permeability 
and capillary pressure curve (Col. 7, Lines 51-57 teaches “first the selection of all
possible and feasible points on curves 23A and 25A which may be candidates for pair matchings (signifying possible depth correlation between the two points of each pair); second, the selection of the actual optimally correlated data pairs from the universe of all possible feasible pairs”; Col. 14, Line 1 teaches “realistic solutions”; i.e., the selection of the actual optimally correlated data pairs represents a feasible region of solutions; and all possible feasible pairs are defining regions on curves).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan and Liang in view of Kerzner. This combination would improve in optimal correlation of the measurement data (Kerzner, Col. 2, Lines 30-31).
	The combination of Georgi, Ramakrishnan and Liang and Kerzner does not explicitly teach “capillary pressure curve includes the upper bound and the lower bound”.
	Wu teaches “capillary pressure curve includes an upper bound and a lower bound (Figures 4, 6, 8, 10; [0007] teaches “a pore-throat distribution (capillary pressure curves)”; [0050]; i.e., Figures 4, 6, 8 and 10 show that capillary pressure curves have an upper bound and lower bound, thus, statistical error bounds are interpreted as including an upper and lower bound).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, Kerzner and Liang in view of Wu. This combination would improve in accurately estimating potential recoverable reserves in a reservoir (Wu, [0051]). 

	Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Georgi US 20060287201” in view of “Ramakrishnan US 5497321”, “Kerzner US 4541275” and “Liang US 20100185393”, in further view of “DiCarlo US 20170059467” and “Ayan US 20090255669”.
As to claim 6, the combination of Georgi, Ramakrishnan, Kerzner and Liang 
teaches the claimed limitations as discussed in Claim 1.
	Georgi teaches “generating the relative permeability and capillary pressure curve ([0011]; [0028]; [0029] teaches “FIG. 13 shows plots of relative permeabilities for a two phase mixture of fluids in the pore space of a rock formation”; [0062]) includes: integrating log NMR data to estimate wettability ([0054]; [0059]); estimating one or more Corey for a curvature of one or more of an oil relative permeability curve (Figure 13; [0071] teaches “As seen in FIG. 13, there are two end-point relative permeabilities. The first is the relative permeability of hydrocarbons (i.e., oil or gas)”; i.e., figure 13 shows “Relative Permeability End Point” and the relative permeability end point is for oil) and a water relative permeability curve ([0071] teaches “relative permeability of water”) based upon, at least in part, the wettability estimate ([0059]); Corey ([0070]  teaches “Corey may be used”).”
	The combination of Georgi, Ramakrishnan and Liang does not explicitly teach “reducing the feasible region of solutions of the relative permeability and capillary pressure curve, and Corey exponents”.
Kerzner teaches “reducing a feasible region of solutions of a relative permeability 
and capillary pressure curve (Col. 7, Lines 51-57 teaches “first the selection of all
possible and feasible points on curves 23A and 25A which may be candidates for pair matchings (signifying possible depth correlation between the two points of each pair”; Col. 14, Line 1 teaches “realistic solutions”; i.e., the selection of the actual optimally correlated data pairs represents a feasible region of solutions; and all possible feasible pairs are defining regions on curves); and curve with a feasible region of solutions (Col. 7, Lines 51-52 teaches “first the selection of all possible and feasible points on curves 23A and 25A”).“
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, and Liang in view of Kerzner. This combination would improve in optimal correlation of the measurement data (Kerzner, Col. 2, Lines 30-31).
	The combination of Georgi, Ramakrishnan, Liang and Kerzner does not explicitly teach “Corey exponents”.
	DiCarlo teaches “Corey exponents ([0154] teaches “na is the oil exponent”; [0155] teaches “Corey model fits the oil relative permeability data”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, Liang, and Kerzner in view of DiCarlo. This combination would  improve in quickly and accurately obtaining relative permeabilities over a wide range of saturations without requiring any assumption or interpretations of the measured data (DiCarlo, [0080]).
	The combination of Georgi, Ramakrishnan, Kerzner, Liang and DiCarlo does not explicitly teach “integrating log NMR data with flow-line NMR”.
Ayan teaches “integrating log NMR data with flow-line NMR ([0043] teaches 
“Integrated into the flowline of the sampling tool are typically further measuring devices (not shown). Such as optical, NMR”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, Kerzner,  Liang and DiCarlo in view of Ayan. This combination would improve in integrating log NMR data with flow-line NMR to estimate wettability for the purpose of measuring composition-related parameters of the sampled or eject flow inside the tool (Ayan, [0043]). 

As to claim 13, the combination of Georgi, Ramakrishnan, Kerzner and Liang 
teaches the claimed limitations as discussed in Claim 8.
	Georgi teaches “generating the relative permeability and capillary pressure curve ([0011]; [0028]; [0029] teaches “FIG. 13 shows plots of relative permeabilities for a two phase mixture of fluids in the pore space of a rock formation”; [0062]) includes: integrating log NMR data to estimate wettability ([0054]; [0059]); estimating one or more Corey for a curvature of one or more of an oil relative permeability curve (Figure 13; [0071] teaches “As seen in FIG. 13, there are two end-point relative permeabilities. The first is the relative permeability of hydrocarbons (i.e., oil or gas)”; i.e., figure 13 shows “Relative Permeability End Point” and the relative permeability end point is for oil) and a water relative permeability curve ([0071] teaches “relative permeability of water”) based upon, at least in part, the wettability estimate ([0054]); Corey ([0059]); Corey ([0070]  teaches “Corey may be used”).”
	The combination of Georgi, Ramakrishnan and Liang does not explicitly teach “reducing the feasible region of solutions of the relative permeability and capillary pressure curve, and Corey exponents”.
Kerzner teaches “reducing a feasible region of solutions of a relative permeability 
and capillary pressure curve (Col. 7, Lines 51-57 teaches “first the selection of all
possible and feasible points on curves 23A and 25A which may be candidates for pair matchings (signifying possible depth correlation between the two points of each pair”; Col. 14, Line 1 teaches “realistic solutions”; i.e., the selection of the actual optimally correlated data pairs represents a feasible region of solutions; and all possible feasible pairs are defining regions on curves); and curve with a feasible region of solutions (Col. 7, Lines 51-52 teaches “first the selection of all possible and feasible points on curves 23A and 25A”).“
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, and Liang in view of Kerzner. This combination would improve in optimal correlation of the measurement data (Kerzner, Col. 2, Lines 30-31).
	The combination of Georgi, Ramakrishnan, Liang and Kerzner does not explicitly teach “Corey exponents”.
	DiCarlo teaches “Corey exponents (0154] teaches “na is the oil exponent”; [0155] teaches “Corey model fits the oil relative permeability data”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, Liang, and Kerzner in view of DiCarlo. This combination would  improve in quickly and accurately obtaining relative permeabilities over a wide range of saturations without requiring any assumption or interpretations of the measured data (DiCarlo, [0080]).
	The combination of Georgi, Ramakrishnan, Kerzner, Liang and DiCarlo does not explicitly teach “integrating log NMR data with flow-line NMR”.
Ayan teaches “integrating log NMR data with flow-line NMR ([0043] teaches 
“([0043] teaches “Integrated into the flowline of the sampling tool are typically further measuring devices (not shown). Such as optical, NMR”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, Kerzner,  Liang and DiCarlo in view of Ayan. This combination would improve in integrating log NMR data with flow-line NMR to estimate wettability for the purpose of measuring composition-related parameters of the sampled or eject flow inside the tool (Ayan, [0043]). 

As to claim 19, the combination of Georgi, Ramakrishnan, Kerzner and Liang 
teaches the claimed limitations as discussed in Claim 15.
	Georgi teaches “generating the relative permeability and capillary pressure curve ([0011]; [0028]; [0029] teaches “FIG. 13 shows plots of relative permeabilities for a two phase mixture of fluids in the pore space of a rock formation”; [0062]) includes: integrating log NMR data to estimate wettability ([0054]; [0059]); estimating one or more Corey for a curvature of one or more of an oil relative permeability curve (Figure 13; [0071] teaches “As seen in FIG. 13, there are two end-point relative permeabilities. The first is the relative permeability of hydrocarbons (i.e., oil or gas)”; i.e., figure 13 shows “Relative Permeability End Point” and the relative permeability end point is for oil) and a water relative permeability curve ([0071] teaches “relative permeability of water”) based upon, at least in part, the wettability estimate ([0059]; Corey ([0070]  teaches “Corey may be used”).”
	The combination of Georgi, Ramakrishnan and Liang does not explicitly teach “reducing the feasible region of solutions of the relative permeability and capillary pressure curve, and Corey exponents”.
Kerzner teaches “reducing a feasible region of solutions of a relative permeability 
and capillary pressure curve (Col. 7, Lines 51-57 teaches “first the selection of all
possible and feasible points on curves 23A and 25A which may be candidates for pair matchings (signifying possible depth correlation between the two points of each pair”); second, the selection of the actual optimally correlated data pairs from the universe of all possible feasible pairs”; Col. 14, Line 1 teaches “realistic solutions may be found”; i.e., the selection of the actual optimally correlated data pairs represents a feasible region of solutions; and all possible feasible pairs are defining regions on curves); and curve with a feasible region of solutions (Col. 7, Lines 51-52 teaches “first the selection of all possible and feasible points on curves 23A and 25A”).“
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, and Liang in view of Kerzner. This combination would improve in optimal correlation of the measurement data (Kerzner, Col. 2, Lines 30-31).
	The combination of Georgi, Ramakrishnan, Liang and Kerzner does not explicitly teach “Corey exponents”.
	DiCarlo teaches “Corey exponents (0154] teaches “na is the oil exponent”; [0155] teaches “Corey model fits the oil relative permeability data”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, Liang, and Kerzner in view of DiCarlo. This combination would  improve in quickly and accurately obtaining relative permeabilities over a wide range of saturations without requiring any assumption or interpretations of the measured data (DiCarlo, [0080]).
	The combination of Georgi, Ramakrishnan, Kerzner, Liang and DiCarlo does not explicitly teach “integrating log NMR data with flow-line NMR”.
Ayan teaches “integrating log NMR data with flow-line NMR ([0043] teaches 
“([0043] teaches “Integrated into the flowline of the sampling tool are typically further measuring devices (not shown). Such as optical, NMR”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, Kerzner,  Liang and DiCarlo in view of Ayan. This combination would improve in integrating log NMR data with flow-line NMR to estimate wettability for the purpose of measuring composition-related parameters of the sampled or eject flow inside the tool (Ayan, [0043]). 

	Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Georgi US 20060287201” in view of “Ramakrishnan US 5497321”, “Kerzner US 4541275”, and “Liang US 20100185393”, in further view of “DiCarlo US 20170059467”.
As to claim 7, the combination of Georgi, Ramakrishnan, Kerzner and Liang 
teaches the claimed limitations as discussed in Claim 1.
	Georgi teaches “generating the relative permeability and capillary pressure curve ([0011]; [0028]; [0029] teaches “FIG. 13 shows plots of relative permeabilities for a two phase mixture of fluids in the pore space of a rock formation”; [0062]) includes: estimating relative permeability from one or more of NMR ([0061]) and mercury porosimetry core data ([0053]; [0069]); and the relative permeability ([0011]; [0029] teaches “FIG. 13 shows plots of relative permeabilities”) and capillary pressure curve (Figures 11 and 12; [0027]; [0028]).”
	The combination of Georgi, Ramakrishnan and Liang does not explicitly teach “reducing a feasible region of solutions of a relative permeability and capillary pressure curve”.
Kerzner teaches “reducing a feasible region of solutions of a relative permeability 
and capillary pressure curve (Col. 7, Lines 51-57 teaches “first the selection of all
possible and feasible points on curves 23A and 25A which may be candidates for pair matchings (signifying possible depth correlation between the two points of each pair”); second, the selection of the actual optimally correlated data pairs from the universe of all possible feasible pairs”; Col. 14, Line 1 teaches “realistic solutions may be found”; i.e., the selection of the actual optimally correlated data pairs represents a feasible region of solutions; and all possible feasible pairs are defining regions on curves).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, and Liang in view of Kerzner. This combination would improve in optimal correlation of the measurement data (Kerzner, Col. 2, Lines 30-31).
	The combination of Georgi, Ramakrishnan, Kerzner, and Liang does not explicitly teach “the relative permeability hysteresis”.
	DiCarlo teaches “the relative permeability hysteresis ([0153] teaches “models for predicting relative permeability and its hysteresis effects”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, Kerzner, and Liang in view of DiCarlo. This combination would  improve in quickly and accurately obtaining relative permeabilities over a wide range of saturations without requiring any assumption or interpretations of the measured data (DiCarlo, [0080]).

As to claim 14, the combination of Georgi, Ramakrishnan, Kerzner and Liang 
teaches the claimed limitations as discussed in Claim 8.
	Georgi teaches “generating the relative permeability and capillary pressure curve ([0011]; [0028]; [0029] teaches “FIG. 13 shows plots of relative permeabilities for a two phase mixture of fluids in the pore space of a rock formation”; [0062]) includes: estimating relative permeability from one or more of NMR ([0061]) and mercury porosimetry core data ([0053]; [0069]); and the relative permeability ([0011]; [0029] teaches “FIG. 13 shows plots of relative permeabilities”) and capillary pressure curve (Figures 11 and 12; [0027]; [0028]).”
	The combination of Georgi, Ramakrishnan and Liang does not explicitly teach “reducing a feasible region of solutions of a relative permeability and capillary pressure curve”.
Kerzner teaches “reducing a feasible region of solutions of a relative permeability 
and capillary pressure curve (Col. 7, Lines 51-57 teaches “first the selection of all
possible and feasible points on curves 23A and 25A which may be candidates for pair matchings (signifying possible depth correlation between the two points of each pair”); second, the selection of the actual optimally correlated data pairs from the universe of all possible feasible pairs”; Col. 14, Line 1 teaches “realistic solutions may be found”; i.e., the selection of the actual optimally correlated data pairs represents a feasible region of solutions; and all possible feasible pairs are defining regions on curves).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, and Liang in view of Kerzner. This combination would improve in optimal correlation of the measurement data (Kerzner, Col. 2, Lines 30-31).
	The combination of Georgi, Ramakrishnan, Liang and Kerzner does not explicitly teach “the relative permeability hysteresis”.
	DiCarlo teaches “the relative permeability hysteresis ([0153] teaches “models for predicting relative permeability and its hysteresis effects”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, Liang, and Kerzner in view of DiCarlo. This combination would  improve in quickly and accurately obtaining relative permeabilities over a wide range of saturations without requiring any assumption or interpretations of the measured data (DiCarlo, [0080]).

As to claim 20, the combination of Georgi, Ramakrishnan, Kerzner and Liang 
teaches the claimed limitations as discussed in Claim 15.
	Georgi teaches “generating the relative permeability and capillary pressure curve ([0011]; [0028]; [0029] teaches “FIG. 13 shows plots of relative permeabilities for a two phase mixture of fluids in the pore space of a rock formation”; [0062]) includes: estimating relative permeability from one or more of NMR ([0061]) and mercury porosimetry core data ([0053]; [0069]); and the relative permeability ([0011]; [0029] teaches “FIG. 13 shows plots of relative permeabilities”) and capillary pressure curve (Figures 11 and 12; [0027]; [0028]).”
	The combination of Georgi, Ramakrishnan and Liang does not explicitly teach “reducing a feasible region of solutions of a relative permeability and capillary pressure curve”.
Kerzner teaches “reducing a feasible region of solutions of a relative permeability 
and capillary pressure curve (Col. 7, Lines 51-57 teaches “first the selection of all
possible and feasible points on curves 23A and 25A which may be candidates for pair matchings (signifying possible depth correlation between the two points of each pair”; Col. 14, Line 1 teaches “realistic solutions may be found”; i.e., the selection of the actual optimally correlated data pairs represents a feasible region of solutions; and all possible feasible pairs are defining regions on curves).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, and Liang in view of Kerzner. This combination would improve in optimal correlation of the measurement data (Kerzner, Col. 2, Lines 30-31).
	The combination of Georgi, Ramakrishnan, Liang, and Kerzner does not explicitly teach “the relative permeability hysteresis”.
	DiCarlo teaches “the relative permeability hysteresis ([0153] teaches “models for predicting relative permeability and its hysteresis effects”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Georgi, Ramakrishnan, Liang, and Kerzner in view of DiCarlo. This combination would  improve in quickly and accurately obtaining relative permeabilities over a wide range of saturations without requiring any assumption or interpretations of the measured data (DiCarlo, [0080]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863